Title: From Louisa Catherine Johnson Adams to John Adams, 10 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John





Washington 10 April 1823


You will no doubt have been fretting again at my unusual silence but it has been occassioned by a very unfortunate accident which befel your brother on his return from Rockville where he had been to visit Johnson—He was thrown from his Horse and fractured his right just in the elbow joint which is likely to disable him for many months—Your father and myself went immediately to Montgomery where we found his arm had been set by a very good Surgeon and every thing done that could be done in such a situation to make him comfortable—His fever was very high and I remained to take care of him as poor Johnson was quite as ill as himself. Until yesterday it was impossible to move him when he bore his ride over the horrid Turnpike with great fortitude and I gave him safe back to his father though bruised and maimed and incapable of doing much for himself—The accident occurred about a mile on this side of Rockville and he after breaking his arm mounted his House with a view to proceed to Johnson’s Rooms. A fainting seized him which obliged him to dismount and remain seated against a fence until a Cast could be procured and a bed to take him on—Johnson and a Gentleman had fortunately walked out and come up to him immediately after his fall so that he met with all the kindness that the most anxious friends could wish—He behaved with the greatest heroism and has quite made himself a name among the inhabitants of the place and has then borne his sufferings with as much patience as could be expected from a man in such a situation never flinching from pain or refusing the remedies ordered and submitting pretty well to the confinement of laying on his back and keeping the poor broken arm in a strict position—
He most sensibly feels the fatigue of yesterday and is low and feverish but the Doctor say’s is doing well—
I cannot write on any other subject as I am still very anxious and must beg you to break it to your Grandfather which will account for the silence of your brother and present his expecting him to write for sometime—I received your last Letter and as your brother cannot write to you shall say nothing more on the business—
I am very sorry that you have such bad weather. Give my love to Charles and believe me your affec / Mother

L. C. Adams.


G. desires to be remembered to you both—

